1                                                       The Hon. Thomas S. Zilly
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7                         WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
8
     ESTHER HOFFMAN; SARAH DOUGLASS;
9    ANTHONY KIM; and IL KIM and DARIA
     KIM, husband and wife and the marital            Case No. C18-1132 TSZ
10   community comprised thereof, on behalf of
     themselves and on behalf of others similarly     REPLY IN SUPPORT OF
11   situated,                                        PLAINTIFFS’ AMENDED MOTION
                                                      FOR ORDER REQUIRING NCSLT
12                           Plaintiffs,              DEFENDANTS’ ATTORNEYS TO
                                                      SHOW AUTHORITYS TO
13            vs.                                     REPRESENT NCSLT
                                                      DEFENDANTS
14   TRANSWORLD SYSTEMS INCORPORATED;
     PATENAUDE AND FELIX, A.P.C.;                     NOTED FOR CONSIDERATION:
15   MATTHEW CHEUNG, and the marital                  October 9, 2020
     community comprised of MATTHEW CHEUNG
16   and JANE DOE CHEUNG, National Collegiate
     Student Loan Trust 2003-1; National Collegiate
17   Student Loan Trust 2004-1; National Collegiate
     Student Loan Trust 2004-2; National Collegiate
18   Student Loan Trust 2005-1; National Collegiate
     Student Loan Trust 2005-2; National Collegiate
19   Student Loan Trust 2005-3; National Collegiate
     Student Loan Trust 2006-1; National Collegiate
20   Student Loan Trust 2006-2; National Collegiate
     Student Loan Trust 2006-3; National Collegiate
21   Student Loan Trust 2006-4; National Collegiate
     Student Loan Trust 2007-1; National Collegiate
22   Student Loan Trust 2007-2; National Collegiate
     Student Loan Trust 2007-3; National Collegiate
23   Student Loan Trust 2007-4; National Collegiate
     Master Student Loan Trust; and DOES ONE
24   THROUGH TEN,
25                            Defendants.
26
     REPLY IN SUPPORT OF PLAINTIFFS’                                     1708 Bellevue Avenue
     AMENDED MOTION FOR ORDER REQUIRING                                   Seattle, WA 98122
                                                                (206) 441-5444 FAX (206) 838-6346
     ATTORNEYS TO SHOW AUTHORITY - 1
     (Case No. C18-1132 TSZ)
1    A.      The Plaintiffs Seek an Order that Will Bind the Trusts to the Actions Their
             Purported Attorneys Take in this Action.
2            The Plaintiffs have shown that others litigating with the NCSLT defendants have
3    encountered problems determining who or what entity is authorized to speak for the Trusts.
4    In Consumer Financial Protection Bureau v. National Collegiate Master Student Trust, C.A.
5    No. 17-1323 (MN), 2020 WL 291579 (D. Del. May 31, 2020), the United States Consumer
6    Financial Protection Bureau (“CFPB”), having been dealing with attorneys it was informed
7    were authorized to represent the Trusts, believed it entered into an agreement with the Trusts
8    that would result in entry of a Consent Judgment against them. When it moved for entry of
9    the Consent Judgment, several interested parties intervened and claimed that the attorneys
10   had no authority to represent the Trusts and in fact did not represent them. Three years after
11   CFPB had an agreement with the Trusts for the Consent Judgment, after considering the
12   intervenors’ arguments, the court agreed and denied the CFPB’s motion. Id. at 6.
13           The problem encountered by the CFPB is clearly not an isolated incident. Indeed, the
14   Delaware Chancery Court noted just over a month ago in In re Nat’l Collegiate Student Loan
15   Trusts Litig., No. CV 12111-VCS, 2020 WL 5049402 (Del. Ch. Aug. 27, 2020), that “[t]hird
16   parties interacting with the Trusts cannot determine who actually speaks for the Trusts and
17   who has authority to bind the Trusts.” Id. at *3. Referring to the debacle concerning the
18   CFPB’s attempt to enter the Consent Judgment in the Delaware federal court action, the
19   Chancery Court stated,
20
                  The full extent of the Trusts’ dysfunction was perhaps most vividly
21                exposed when, on May 31, 2020, the United States District Court for the
                  District of Delaware held that the Trusts’ purported act of resolving
22                claims brought against the Trusts by the Consumer Financial Protection
                  Bureau (the “CFPB”) for alleged unfair loan collection practices was
23                ineffective. Specifically, the court determined that the proposed consent
                  judgment effecting the settlement was executed on behalf of the Trusts
24                by a party who lacked authority to bind the Trusts.
25   Id. at *1.
26
     REPLY IN SUPPORT OF PLAINTIFFS’                                                  1708 Bellevue Avenue
     AMENDED MOTION FOR ORDER REQUIRING                                                Seattle, WA 98122
                                                                             (206) 441-5444 FAX (206) 838-6346
     ATTORNEYS TO SHOW AUTHORITY - 2
     (Case No. C18-1132 TSZ)
1            In their response to the Plaintiffs’ instant motion pending before the Court, TSI and
2    the attorneys purporting to represent the Trusts accuse the Plaintiffs of frivolity, and imply
3    that the motion is part of an effort to harass the attorneys. Nothing could be further from the
4    truth. Rather, because the Plaintiffs’ action against the Trusts is in its infancy, the Plaintiffs
5    seek nothing more than the Court’s determination that whomever is purporting to represent
6    the Trusts in this action is indeed imbued with the authority to do so. The Plaintiffs do not
7    wish to litigate this case for what could be several more years (on top of the more than two
8    years they have already litigated it), only to learn that the attorneys purportedly representing
9    the Trusts have no authority to do so. The Court has the inherent authority to require
10   Andrews Skinner and the Sessions firm to show that they are in fact validly retained by
11   someone or some company that has the authority to retain them to represent the Trusts, so
12   that potential eventuality does not occur. Pueblo of Santa Rosa v. Fall, 273 U.S. 315, 319, 47
13   S.Ct. 361 (1927).
14           TSI and the attorneys purportedly representing the Trusts have submitted the
15   declarations of representatives of US Bank, National Association (“US Bank”)—John G.
16   Richards, II—and of TSI—Ralph Lyons. See Dkt. #88-1. They tell the Court that Andrews
17   Skinner, P.S. (“Andrews Skinner”), and Sessions Fishman, Nathan & Israel (the “Sessions
18   firm”) are authorized to represent the Trusts. But nothing has been submitted from a
19   representative of Wilmington Trust Company (“Wilmington Trust”), the “Owner Trustee” of
20   the Trusts and the entity which the Delaware Chancery Court held was the sole entity
21   authorized to manage the Trusts. Id. at *39. It would only be logical to expect that if
22   Wilmington Trust—the sole entity with authority to retain legal counsel to defend the Trusts
23   in this action—agreed that Andrews Skinner and the Sessions firm were authorized to
24   represent the Trusts in this action, it would submit evidence from one of its authorized
25   representatives so informing the Court.
26
     REPLY IN SUPPORT OF PLAINTIFFS’                                                    1708 Bellevue Avenue
     AMENDED MOTION FOR ORDER REQUIRING                                                  Seattle, WA 98122
                                                                               (206) 441-5444 FAX (206) 838-6346
     ATTORNEYS TO SHOW AUTHORITY - 3
     (Case No. C18-1132 TSZ)
1            And while TSI, Andrews Skinner, and the Sessions firm argue that the Special
2    Servicing Agreement attached to Mr. Richards’ declaration (the “Special Servicing
3    Agreement”) and the Default Prevention and Collection Services Agreement attached both to
4    Mr. Richards’ and Mr. Lyons’ declarations (the “DPCSA”) confirm that TSI had the
5    authority to retain Andrews Skinner and the Sessions firm to represent the Trusts, careful
6    analysis of those documents reveals just the opposite: nothing in them authorizes TSI to
7    retain attorneys to represent the Trusts for the claims that have been asserted against them in
8    this case.
9            For these reasons, the Court should grant Plaintiffs’ motion for an order requiring
10   Andrews Skinner and the Sessions firm to show the authority under which they purport to
11   represent the Trusts. If there is no evidence other than the Servicing Agreement and the
12   DPCSA, the Court should enter an order disqualifying Andrews Skinner and the Sessions
13   from representing the Trusts.
14
     B.      Neither the Special Servicing Agreement Nor the Default Protection and
15           Collection Services Agreement Give US Bank the Authority to Retain Legal
             Counsel to Represent the Trusts in Litigation Where the Trusts are Defendants,
16           or the Authority to Subcontract Out the Right to Retain Counsel for the Trusts.

17           Although Wilmington Trust is not a named party to the Special Servicing Agreement,

18   it signed the Agreement and therefore, at a minimum, approved it. The Special Servicing

19   Agreement outlines the authority of US Bank to manage litigation on behalf of the Trusts.1

20   Under the Special Servicing Agreement, US Bank is authorized to “take such actions as it

21   shall deem reasonably necessary or appropriate to administer and oversee …the enforcement

22   and collection of Delinquent [Student] Loans and Defaulted [Student] Loans to maximize the

23
     1
24    Under the Special Servicing Agreement, US Bank was identified as the “Back-up Special Servicer,” whose
     authority to act on behalf of the Trusts as specified in the Agreement would occur upon the removal of the
25   original Special Servicer, First Marblehead Education Resources, Inc. See Dkt. #88-1 at 14 (Agreement § 8).
     The Plaintiffs do not dispute that under the Special Servicing Agreement, US Bank is now the Special Servicer.
26
     REPLY IN SUPPORT OF PLAINTIFFS’                                                            1708 Bellevue Avenue
     AMENDED MOTION FOR ORDER REQUIRING                                                          Seattle, WA 98122
                                                                                       (206) 441-5444 FAX (206) 838-6346
     ATTORNEYS TO SHOW AUTHORITY - 4
     (Case No. C18-1132 TSZ)
1    collection of amounts payable on the Student Loans.”2 Specifically, under the Agreement,
2    US Bank was authorized to “[r]etain[] counsel on behalf of the applicable Trust (whether
3    directly or through collection agencies) to further pursue enforcement and collection of
4    Delinquent Loans and Defaulted Loans, including through litigation and bankruptcy or
5    probate proceedings.”3 The Agreement includes no other provisions addressing US Bank’s
6    right to retain legal counsel for the Trusts.
7               The Special Servicing Agreement therefore confirms that US Bank is authorized to
8    retain counsel only to represent the Trusts to collect delinquent and defaulted student loan
9    obligations. This case is not one where the Trusts are attempting to collect on delinquent or
10   defaulted student loan obligations. Nothing in the Agreement authorizes US Bank to retain
11   legal counsel to represent the Trusts in the defense of legal actions like this one. And this
12   limitation on US Bank’s authority to retain counsel for the Trusts is underscored by Section
13   17 of the Agreement, which provides,
14
                   Unless expressly authorized by the Trusts, the Special Servicer shall
15                 have no authority to act for or represent the Trusts, respectively, in any
                   way other than as specified hereunder and shall not otherwise be
16                 deemed an agent of the Trusts.

17   Dkt. #88-1 at 22-23 (Agreement § 17). Thus, not only does the Special Servicing Agreement

18   not authorize US Bank to retain legal counsel to represent the Trusts to defend it in litigated

19   cases like this one, it does not authorize US Bank to subcontract out the right to retain

20   counsel for the Trusts to TSI or TSI’s predecessor, as TSI and Andrews Skinner and the

21   Sessions firm argue it does. Simply put, the Special Servicing Agreement authorizes neither

22   US Bank nor TSI to retain counsel to represent the Trusts in this action.

23              Nor does the DPCSA give TSI that authority. The DPCSA is between only US Bank

24
     2
25       Id. at 8-9 (Agreement § 2(B).
     3
         Id. at 9-11 (Agreement § 2(B)(xv).
26
     REPLY IN SUPPORT OF PLAINTIFFS’                                                     1708 Bellevue Avenue
     AMENDED MOTION FOR ORDER REQUIRING                                                   Seattle, WA 98122
                                                                                (206) 441-5444 FAX (206) 838-6346
     ATTORNEYS TO SHOW AUTHORITY - 5
     (Case No. C18-1132 TSZ)
1    and TSI, by virtue of succession from both of those entities’ predecessors. Dkt. #88-1 at 43.
2    Wilmington Trust is not a party to the DPCSA, and the terms of the DPCSA are not
3    incorporated by reference in the Special Servicing Agreement. Therefore, the DPCSA
4    provides no valid authority for TSI to retain legal counsel to represent the Trusts and in fact
5    is irrelevant to that inquiry.
6            As the Delaware Chancery Court made clear, determining who is entitled to act on
7    behalf of the Trusts requires a deep analysis of the relevant documents governing the creation
8    of the Trusts and their management. Apparently, the Special Servicing Agreement and the
9    DPCSA are the only documents upon which TSI, Andrews Skinner, and the Sessions firm
10   rely to respond to Plaintiffs’ instant motion. But those documents do not show that TSI had
11   the authority to retain Andrews Skinner and the Sessions firm; in fact, they show exactly the
12   opposite. As the Chancery Court stated, “At the end of the day, the words parties use to bind
13   themselves together in a contractual relationship matter.” In re Nat’l Collegiate Loan Trusts
14   Litig., 2020 WL 5049402, at *31 (internal quotation and footnote omitted). The words in the
15   agreements the defendants have submitted to the Court to oppose the Plaintiffs’ motion do
16   not provide TSI the authority to retain Andrews Skinner and the Sessions firm, despite their
17   claims that they do.
18                                           CONCLUSION
19           The Court should grant the Plaintiffs’ motion, and further order that in the event
20   Andrews Skinner and the Sessions firm do not provide any other authority showing their
21   authority to represent the Trusts in this action within fifteen (15) days of the date of the
22   Court’s order granting this motion, Andrews Skinner and the Sessions firm are disqualified
23   from representing the Trusts. A revised proposed Order is submitted with this reply.
24
25                   DATED: October 9, 2020.

26
     REPLY IN SUPPORT OF PLAINTIFFS’                                                   1708 Bellevue Avenue
     AMENDED MOTION FOR ORDER REQUIRING                                                 Seattle, WA 98122
                                                                              (206) 441-5444 FAX (206) 838-6346
     ATTORNEYS TO SHOW AUTHORITY - 6
     (Case No. C18-1132 TSZ)
1    Attorneys for Plaintiffs:

2    LEONARD LAW                          BERRY & BECKETT, PLLP

3    __/s/ Sam Leonard_______________      /s/ Guy Beckett
     Sam Leonard, WSBA #46498             Guy W. Beckett, WSBA #14939
4
     1001 4th Ave, Suite 3200             1708 Bellevue Avenue
5    Seattle, Washington 98154            Seattle, WA 98122
     Telephone: (206) 486-1176            Telephone: (206) 441-5444
6    Facsimile: (206) 458-6028            Facsimile: (206) 838-6346
     E-mail: sam@seattledebtdefense.com   E-mail: gbeckett@beckettlaw.com
7
     HENRY & DeGRAAF, P.S.                NORTHWEST CONSUMER LAW CENTER
8

9     /s/ Christina Henry                  /s/ Amanda Martin
     Christina L. Henry, WSBA #31273      Amanda N. Martin, WSBA #49581
10   150 Nickerson St., Ste. 311          936 North 34th Street, Suite 300
     Seattle, WA 98109                    Seattle, WA 98103
11   Telephone: (206) 330-0595            Telephone: (206) 805-0989
     Facsimile: (206) 400-7609            Facsimile: (206) 805-1716
12
     E-mail: chenry@HDM-legal.com         E-mail: Amanda@NWCLC.org
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     REPLY IN SUPPORT OF PLAINTIFFS’                                     1708 Bellevue Avenue
     AMENDED MOTION FOR ORDER REQUIRING                                   Seattle, WA 98122
                                                                (206) 441-5444 FAX (206) 838-6346
     ATTORNEYS TO SHOW AUTHORITY - 7
     (Case No. C18-1132 TSZ)
